Motion by defendant, a justice of the peace, to dismiss the complaint in an action for false imprisonment. The information was sufficient to justify the issuance of the warrant. The decretal part of the order is modified to read as follows: “ Ordered, that said motion be, and the same hereby is, in all respects granted, and that the complaint be, and the same hereby is, dismissed as against the defendant Theron E. Townsend,” and as so modified the order is affirmed. Hill, P. J., Rhodes, Crapser, Bliss and Heffernan, JJ., concur.